Exhibit 99.1 Contact: Stephen F. Carman, VP/Treasurer (609) 631-6222 or carmans@ynb.com Leonardo G. Zangani (908) 788- 9660 or office@zangani.com YNB’s website www.ynb.com Investor Relations website www.zangani.com YNB Announces Quarterly Cash Dividend Hamilton, N.J.August 23, 2007, Yardville National Bancorp (NASDAQ: YANB) announced that the Board of Directors declared during their regularly scheduled meeting on August 22, 2007 a cash dividend of $0.115 per share payable on September 19, 2007 to shareholders of record as of September 5, 2007.This dividend marks the 55th consecutive quarter in which YNB has paid a regular cash dividend to its shareholders. With $2.56 billion in assets as of June 30, 2007, YNB serves individuals and small- to mid-sized businesses in the dynamic New York City-Philadelphia corridor. YNB has a network of 35 branches in Mercer, Hunterdon, Somerset, Middlesex, Burlington, and Ocean counties in New Jersey and Bucks County in Pennsylvania.Headquartered in Mercer County, YNB emphasizes commercial lending and offers a broad range of lending, deposit and other financial products and services. The Common Stock of YNB, of which there are approximately 11.3 million shares outstanding, is traded on the NASDAQ Global Select Market under the symbol “YANB.”For more information on YNB please visit our web site at www.ynb.com. Cash Dividend History: June 29, 2007$0.115 March 28, 2007 December 27, 2006 September 28, 2006 Cautionary Statement Regarding Forward-Looking Statements This press release and other statements made from time to time by YNB’s management contain express and implied statements relating to YNB’s future financial condition, results of operations, plans, objectives, performance, and business, which are considered forward-looking statements. These may include statements that relate to, among other things, profitability, liquidity, adequacy of the allowance for loan losses, plans for growth, interest rate sensitivity, market risk, regulatory compliance, and financial and other goals. Although we believe that the expectations reflected in such forward-looking statements are based on reasonable assumptions, our expectations may not be achieved.Actual results may differ materially from those expected or implied as a result of certain risks and uncertainties, including, but not limited to: adverse changes in our loan quality and the resulting credit risk-related losses and expenses; levels of our loan origination volume; the results of our efforts to implement our retail strategy and attract core deposits; compliance with laws and regulatory requirements, including our formal agreement with the Office of the Comptroller of the Currency, and compliance with NASDAQ standards; interest rate changes and other economic conditions; proxy contests and litigation; continued relationships with major customers; competition in product offerings and product pricing; adverse changes in the economy that could increase credit-related losses and expenses; adverse changes in the market price of our common stock; and other risks and uncertainties detailed from time to time in our filings with the United States Securities and Exchange Commission (the “SEC”), as well as other risks and uncertainties detailed from time to time in statements made by our management.YNB assumes no obligation to update or supplement forward- looking statements except as may be required by applicable law or regulation. Additional Information About The PNC Merger PNC and YNB have filed with the SEC a Registration Statement on Form S-4 that includes a preliminary version of a proxy statement of YNB that also constitutes a preliminary prospectus of PNC.The S-4 has not yet become effective.The parties will file other relevant documents concerning the proposed transaction with the SEC.Following the S-4 being declared effective by the SEC, YNB intends to mail the final proxy statement to its shareholders.Such final documents, however, are not currently available.WE URGE INVESTORS TO READ THE FINAL PROXY STATEMENT/PROSPECTUS AND ANY OTHER DOCUMENTS TO BE FILED WITH THE SEC IN CONNECTION WITH THE MERGER OR INCORPORATED BY REFERENCE IN THE PROXY STATEMENT/PROSPECTUS, IF AND WHEN THEY BECOME AVAILABLE, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. Investors may obtain these documents, if and when they become available, free of charge at the SEC’s Web site (www.sec.gov). In addition, documents filed with the SEC by PNC will be available free of charge from Shareholder Relations at (800) 843-2206. Documents filed with the SEC by YNB will be available free of charge from YNB by contacting Howard N. Hall, Assistant Treasurer’s Office, 2465 Kuser Road, Hamilton, NJ 08690, or by calling (609) 631-6223.
